FILED

UNITED STATES I)ISTRICT CoURT JAN '3 2914
FoR THE DISTRICT oF CoLUMBIA clerk u_s_ Dismct and

Bankruptcy Courts
DENNIS SHIPMAN, )
Plaintiff, §
v. § civil A¢rion No. [Li ’Zi
LOGISTICS HEALTH, INC., §
Defendant. §
MEMORANDUM OPINION

Plaintiff, a resident of Maryland, brings this action and demands a temporary restraining
order against Logistics Health, Inc. ("LHI"), a Wisconsin corporation. Plaintiff alleges that he
sustained injury to his lungs "while working as an emergency medical technician at ground zero
on 9/11, Pl.’s Aff. at 2, and that his "symptoms have been exacerbated by [LHI’s] malicious,
wanton, reckless and negligent conduct in abandoning him as a patient," ia'. at l. He demands
"an order enjoining defendant LHI from denying treatment by [World Trade Center Health

Program] authorized provider Howard Young, MD at Annapolis Pulmonary." Ia'.

"The standard for issuance of the extraordinary and drastic remedy of a temporary
restraining order or a preliminary injunction is very high . . . and by now very well established."
RCM Techs., Inc. v. Beacon Hill Staj§‘z`ng Grp., LLC, 502 F. Supp. 2d 70, 72-73 (D.D.C. 2007)
(internal quotation marks and citation omitted). A temporary restraining order may be granted
without notice to a defendant only if "specific facts in an affidavit or a verified complaint clearly
show that immediate inj ury, loss, or damage will result to the [plaintiff] before the [defendant]
can be heard in opposition," and if plaintif "certifies in writing any efforts made to give notice

and reasons why it should not be required." Fed. R. Civ. P. 65 (b)_(l). Although plaintiff

apparently has made an effort to notify defendant, see Notice of Intent to Sue, his submission
fails to demonstrate "(l) a substantial likelihood of success on the merits, (2) that [he] would
suffer irreparable injury if the injunction is not granted, (3) that an injunction would not
substantially injure other interested parties, and (4) that the public interest would be furthered by
the injunction." Mova Pharm. Corp. v. Shalala, 140 F.3d 1060, 1066 (D.C. Cir. 1998) (quoting

Cz`lyFed Fz`n. Corp. v. Office ofThrzft Supervision, 58 F.3d 738, 746 (D.C. Cir. l995).

Even if plaintiff had addressed all of these factors, he does not adequately establish that
this Court is the proper forum for resolution of his claim. Federal district courts have jurisdiction
in civil actions arising under the Constitution, laws or treaties of the United States. See 28
U.S.C. § 133 l. ln addition, federal district courts have jurisdiction over civil actions where the
matter in controversy exceeds $75,000, and the suit is between citizens of different states. See
28 U.S.C. § l332(a). At most, plaintiff alleges that the parties are citizens of different states. He

neither states a federal claim nor establishes an amount of controversy that meets the $75,000

threshold.

The Court will grant plaintiff s application to proceed in forma pauperz`s, deny plaintiff s
motion for a temporary restraining order and will dismiss this action without prejudice. An

Order is issued separately.

   

l_!n led States District Judge